Per Curiam.
This was an action of dower. The only question in controversy was as to whether or not the plaintiff, Mrs. Scott, was married to a man named Ruth Goshen, who died seized of the land described in the declaration. The error assigned and argued was that the jury disregarded what the plaintiff’s counsel contends was the uncontradicted testimony as to the marriage. There was testimony tending to show a lawful marriage between the parties named; but, there was also testimony to the effect that they never were married. The jury found for the defendant, and, there being testimony to support that verdict, this court, under the well known rule, will not disturb it. Dilks v. Kelsey, 59 Atl. Rep. 897; affirmed, S. C., 44 Vroom 678.
The judgment under review should be affirmed.
For affirmance — Ti-ie Chancellor, Chibe Justice, Garrison, Swayze, Trenchard, Parker, Minturn, Kalisch, Bogert, Vredenburgh, Congdon, White, Heppenheimer, JJ. 13.
For reversal — None.